DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The terminal disclaimer filed 9 Feb 2021 has been approved.  The double patenting rejection has been withdrawn.
Applicant’s amendment is persuasive.  The art based rejection has been withdrawn. 
Allowable Subject Matter
Claims 1, 5, 9-13 are allowed.  
Claims 1, 5, 9-13; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claim 1:  detecting,  when a scram event occurs in the conversion circuit, a direction and a magnitude of a current of the inductor in the conversion circuit, the scram event being an abnormal condition comprising overvoltage, overcurrent or overheat and requiring the conversion circuit to be stopped; in response to detecting that the magnitude is smaller than or equal to a threshold, turning off the upper semiconductor switch and the lower semiconductor switch; in response to detecting that the current flows from the one end of the inductor to the midpoint of the bridge arm and the magnitude is greater than the threshold, turning on the upper semiconductor switch and turning off the lower semiconductor switch; and in response to detecting that the current 

Claim 5: a direction and a magnitude of a current of the inductor in the conversion circuit, the scram event being an abnormal condition comprising overvoltage, overcurrent or overheat and requiring the conversion circuit to be stopped; a drive control circuit, configured to_ turning off the upper semiconductor switch and the lower semiconductor switch in response to detecting that the magnitude is smaller than or equal to a threshold; turn on the upper semiconductor switch and turn off the lower semiconductor switch in response to detecting that flows from the one end of the inductor to the midpoint of the bridge arm and the magnitude is greater than the threshold, and turn off the upper semiconductor switch and turn on the lower semiconductor switch in response to detecting that the current flows from the midpoint of the bridge arm to the one end of the inductor and the magnitude is greater than the threshold.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0111956 by Childs teaches much of the claimed invention but does not disclose in response to detecting that the magnitude is smaller than or equal to a threshold, turning off the upper semiconductor switch and the lower semiconductor switch as required by the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Primary Examiner, Art Unit 2839